Citation Nr: 1403025	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of pneumonia, with pleural effusion, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

The Veteran had active service from August 1989 until August 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed the Virtual VA and VBMS files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his May 2011 Substantive Appeal (Form VA-9) the Veteran requested a hearing in Washington, DC, before a Member of the Board in connection with his claim.  In November 2013, the Veteran was notified that his hearing was scheduled for December 11, 2013.

On December 6, 2013, the Board received a statement from the Veteran requesting that his hearing occur by videoconference as he could not make the trip to Washington, DC due to financial reasons.  As the Veteran provided good cause for his inability to attend and requested the hearing be rescheduled, the Board finds he has met the criteria of 38 C.F.R. § 20.702 (2013).  Therefore, the hearing should be rescheduled. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


